DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a tumour model mapping component configured for mapping each tumour sensor location” in claim 11 (line 7)
“a surgical tool mapping component configured for mapping each surgical tool sensor location” in claim 11 (lines 16-17) 
“an anatomical structure information input component for receiving information about at least one anatomical structure” in claim 11 (lines 18-19)
“an anatomical structure mapping component configured for mapping a position on the surface” in claim 11 (lines 25-26) 
“a tumour sensor locating component configured for determining the location of each tumour sensor” in claim 11 (lines 28-29) 
“a surgical tool sensor locating component configured for determining the location of each surgical tool sensor” in claim 11 (30-31) 
“a reference sensor locating component configured for determining the location of each reference sensor” in claim 11 (lines 32-33) 
“a displaying component configured for displaying on the display device” in claim 11 (line 35) 
“a tumour sensor tracking system configured to interact” in claim 15 (line 9) 
“a tumour model mapping component to map each tumour sensor location” in claim 15 (line 11) 
“a surgical tool sensor tracking system configured to interact with at least one surgical tool sensor” in claim 15 (lines 14-15) 
“a surgical tool mapping component to map each surgical tool sensor location” in claim 15 (line 19) 
“an anatomical structure information input component to receive information” in claim 15 (line 21) 
“a reference sensor tracking system configured to interact with one or more reference sensors” in claim 15 (lines 23-24) 
“an anatomical structure mapping component to map a position” in claim 15 (line 26) 
“a tumour sensor locating component to determine the location of each tumour sensor” in claim 15 (line 29) 
“a surgical tool sensor locating component to determine the location of each surgical tool sensor” in claim 15 (lines 31-32) 
“a reference sensor locating component to determine the location of each reference sensor” in claim 15 (line 33) 
“a displaying component to display on a display device” in claim 15 (line 35) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Claims
Claims 11-15 and 17-29 are allowed, with claims 11 and 15 being the independent claims. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

	In the Final Rejection dated 07/14/2021, claims 15 and 16 were objected to. As of the claim amendments filed by Applicant on 01/11/2022, claim 15 is amended to be an independent claim and is in parallel with the amendments submitted to independent claim 11. In addition, claim 16 is canceled. Accordingly, the previously applied claim objections to claims 15 and 16 are withdrawn. 
	In the Final Rejection dated 07/14/2021, claim 16 was rejected under 35 U.S.C. 101. As of the claim amendments filed by Applicant on 01/11/2022, claim 16 is canceled. Accordingly, the previously applied rejection of claim 16 is withdrawn. 

	Applicant’s remarks and amendments to the claims, filed 01/11/2022, are acknowledged and have been carefully considered. In the amendments filed 01/11/2022, Applicant amended independent claim 11 to include the phrase “wherein the tumour model comprises one or more volumes shaped to represent the shape of the tumour,” as discussed in the telephone interview dated 12/14/2021. 
	In the remarks filed 01/11/2022, Applicant submits that it is clear that Shah (see PTO-892) does not disclose or reasonably suggest details or specifics beyond the proposition of generic 3D models, and no discussion is offered in Shah to inform in ordinarily skilled person how to effectuate the requisite 3D modeling, let alone that the digital volumetric tumour model comprises one or more volumes shaped to represent the shape of tumour, as required by the amended claims. 
	Upon further consideration of the Shah reference, Examiner finds these arguments persuasive, in particular because the volumetric tumour models taught by Shah do not appear to comprise one or more volumes shaped to represent the shape of the tumour. 
	Applicant also provides the benefits for a tumour model that comprises one or more volumes shaped to represent the shape of the tumour: 
“Having a tumour model that comprises one or more volumes shaped to represent the shape of the tumour, as claimed, facilitates more accurate modeling of the tumour, which in turn, can be said to be advantageous for providing more accurate guidance for a surgeon or other physician to perform a tumour operation or other localized treatment than traditional models (e.g., radiotherapy target volume, typically in the shape of a square or circle) as in Shah. Moreover, the accuracy of the claimed digital volumetric tumour model can be enhanced even further still by shaping the one or more volumes of the model in accordance with the contour(s) of the tumour and/or with the provision of a body tissue layer around the shape of the tumour, and as set forth in new dependent claims 28 and 29. It is respectfully submitted that these features too are neither known nor derivable from the known prior art.”
	
-Pages 10-11 of the remarks filed 01/11/2022

Based on the amendment to independent claim 11 overcoming the Shah reference, additional prior art references would be needed to reject the claim in a new ground of rejection. 
Accordingly, the search was updated based on the claim amendments filed 01/11/2022. In the updated search, two newly found prior art references were identified that are very close to the claims, but the claims are considered patentable thereover. 
Hwang et al. (US 2015/0051480 A1, hereinafter “Hwang”) teaches a method and system for tracing trajectory of lesion in a moving organ using ultrasound, and further teaches a personalized model generator to generate a patient’s personalized model for an organ through a processing algorithm. Hwang teaches that “if a patient’s organ includes a lesion, the personalized model generator 213 may generate a model including an accurate shape and location of the lesion.” However, this reference does not read on the specifics required by the claim, as the claim requires that the “at least one anatomical structure in the human or animal body [is] different from the tumour.” As described above, the model generator of Hwang has the model of the tumour included in the model of the patient’s organ, as opposed to the anatomical structure being different from the tumour as required by the claim. 
Adams (US 2013/0096392 A1, hereinafter “Adams”) teaches a system, method and article for normalization and enhancement of tissue images, but has similar deficiencies as Hwang with respect to the requirements of the claim. 
Examiner respectfully submits that the limitation of “wherein the tumour model comprises one or more volumes shaped to represent the shape of the tumour” is a feature that is known in the prior art (as exemplified by the two prior art references directly above). However, when claimed with the plurality of additional features presented in independent claim 11, it is found that it would not be obvious to one of ordinary skill in the art to make a combination of references to teach the requisite specificity of the features now required by the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Title of the Invention
	The title of the invention has been changed, as per MPEP 606, to be more descriptive of the invention, as indicated on the Bib Data Sheet. 


Conclusion
Claims 11-15 and 17-29 are allowed, with claims 11 and 15 being the independent claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.V.W./Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793